Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 3, 2019

                                        No. 04-19-00086-CR

                                         Nathan FOUGHT,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR10858
                          Honorable Jefferson Moore, Judge Presiding


                                           ORDER
        Appellant’s court-appointed public defender filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. On May 29, 2019, this court issued an order advising appellant of his right to request the
appellate record within ten (10) days and to file a pro se brief within twenty (20) days. On June
18, 2019, appellant filed a motion requesting access to the appellate record. See Kelly v. State,
436 S.W.3d 313. 320-21 (Tex. Crim. App. 2014).

      Although untimely, in the interest of justice, appellant’s motion to access the record is
GRANTED. It is ORDERED that the clerk of this court shall prepare and send a full and
complete duplicate copy of the clerk’s record and the reporter’s record for trial court cause
number 2018CR10858 to appellant at his current address: Dominguez Unit, TDCJ #02243763,
6535 Cagnon Road, San Antonio, Texas 78252.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty (30) days of the date of this order. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty (30) days after the date the appellant’s pro se brief is filed in
this court.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court